Appeal from an order of the Supreme Court at Special Term, entered July 19,1965 in New York County, which denied a motion by petitioners for an order granting a trial of the issue as to whether a valid agreement was made between the parties and for a stay of arbitration.
Memorandum by tiie Court.
Order entered on July 19,1965 denying motion for a stay of arbitration pending a trial of certain issues affirmed, with $30 costs and disbursements to respondent. Petitioner raised several objections to the notice of arbitration, only one of which merits any consideration. The petitioner claims that he individually, as distinct from a corporation which he owns and controls, never agreed in writing to arbitrate. It appears that petitioner’s corporation bought furniture for resale from respondent, a Polish corporation. The latter was the corporation’s chief source of supply. Petitioner’s corporation was largely indebted to respondent. Petitioner went to Poland and, after negotiation, a written agreement providing for payment of arrears, continued credits, and adjustment of claims for defective merchandise was entered into. The agreement contained a provision for arbitration. The agreement recited that it was being made by petitioner individually as well as his corporation, and he signed it twice, once on behalf of the corporation. Petitioner now claims that he had no personal liability for the arrears in his corporation account and that he never intended to become bound; and he wishes to have that issue tried. Regardless of whether the agreement created any personal liability on petitioner’s part, it is indisputable that he made an agreement to arbitrate. That defeats his application.